DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 01/18/2022.
In the application claims 29-48 are pending. Claims 1-28 have been canceled.
To expedite the prosecution of this application, Examiner is not restricting claim(s) 30-32, 34, 37-38, 43-44, and 48. Claims 30 and 48 are specie of claims 34 and further specie of claim 47. Claim 31 and 32 are species of each other. Claim 37 and 38 are species of each other. Claim 43 and 44 are species of each other. Further amendments to claim(s) 30-32, 34, 37-38, 43-44, and 48 or their dependent claims may cause an undue burden at the US Patent Office, and if so, the claim(s) will be restricted in the subsequent office action under the statute 35 USC 121.
Applicant’s arguments with respect to claims 29, 35, and 41 were fully considered; however, the arguments are moot in view of the new grounds of rejections.

Claim Objections
Claims 31, 32, 37, 38, 43 and 44 are objected to because of the following informalities: 
Claims 31, 32, 37, 38, 43 and 44 contain essential matter that should be claimed in the independent claims, 29, 35, and 41, in an effort to define or establish the clear bounds of the claimed “determination that the first device is not connected to a power supply.” Because independent claims 29, 35, and 41 have failed to establish the means 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-30, 33-36, 39-42, and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2018/0375919 A1), and further in view of Brantner (US 20160209899 A1).
Consider claim 29, Cho teaches, a wireless control method implemented by an electronic device (120), (Cho teaches, “a method for remotely controlling a home device in a mobile terminal is provided. The method includes receiving a chat message input to the mobile terminal for controlling at least one home device through an instant messenger application installed in the mobile terminal, and sending the chat message to a messenger server. The sent chat message may be converted into a control command, which is sent to the home device.” See ¶ 0010) wherein the wireless control method comprises: 
Cho teaches, receiving, by the electronic device (120) from a controller (200/220), a first control command instructing a first device (140) to execute a Cho teaches, “home network server 120 may receive a control message for controlling the home devices 140 from the messenger server 200” See ¶ 0069. Cho teaches, “controller 220 may control and manage the overall operation of the messenger server 200. … the controller 220 may manage and control the command DB 250 storing a variety of control commands in the form of a chat message” See ¶ 0056)

Cho teaches, making, at the electronic device (120) in response to the first control command, a determination that the first device (140) is not connected to a power supply, (Cho teaches, “if the user selects the ‘start laundry’ menu 1016, a chat message 1027 corresponding to the ‘start laundry’ menu 1016 may be automatically displayed in the chat window, and at the same time, the chat message may be sent to the washer in the form of a packet.” See ¶ 0105.  Cho teaches, “If the washer is in an inoperable state where it cannot execute the user’s control command, or is in a mal-operation state, the home network server 120 may inform the messenger server 200 of the washer’s inoperable or mal-operation state. Then, the messenger server 200 may convert the home device's inoperable or mal-operation state into a chat message, and send the chat message to the mobile terminal 300.” See ¶ 0107. Nonetheless, in an analogous art, Brantner teaches, “a smartplug is a power outlet connected to power line, e.g., a wall electrical outlet, that has a wireless radio for communication with a remote device. The remote device may be used to control the power state of the smartplug” See ¶ 0006. Brantner teaches making, at the electronic device (72)1 in  Brantner teaches, “user can input a control command [i.e. first control command] directed to a remote device 70 from the computing device 80, or from any other IoT device (not shown) communicatively connected to computing device 80.” See ¶ 0082. Brantner teaches, “[t]he microcontroller 65 may, via its software, one or more of the following functions, in response to a user command: turn the relay or other switch on and off, for controlling the power delivered to a device plugged in to socket 34” See ¶ 0061.

Brantner teaches, sending, to an input apparatus (10) of the first device (79) connected to the first device (79) via a circuit and to the power supply in response to the determination, a power supply connect instruction instructing the input apparatus (10) to connect the first device (79) to the power supply, Brantner teaches, “the power switching device 10 to remotely control the operation of powered device 79 electrically connected to the power switching device 10. In the illustrated embodiment, powered device 79 is represented as a microwave oven. However, as discussed above, powered device 79 may be any device operating via electrical power that is known or may become known.” See ¶ 0085. Brantner teaches, “[f]or example, when a remote device is equipped with the HomeKit® command system distributed by Apple Inc., a user is able to transmit commands to power switching device 10 and remote device 70 simply by issuing a voice command to the Homekit system.” See ¶ 0082. Brantner teaches, “[t]he communication is then sent from the computing device 80 through the internet 76 
Brantner teaches, “wherein the input apparatus (10) comprises a power button (1014 or 1013) for connecting the first device (140) to the power supply” Brantner teaches, “FIGS. 3 and 4 each display an exploded view of the power switching device 10, for viewing internal components of the power switching device 10. Side face 19 of casing 11 contains an opening 39 into which button 38 is inserted. Button 38 is operatively connected to an electrical switch (not shown) on power board 30. The button can thereby function as an external power switch that is accessible from an exterior or the housing 12 and enables manual connection or disconnection of power connector 46 and power receptacle 36.” See ¶ 0051.

With respect to, wherein the input apparatus (10) connects the first device (79) to the power supply based on the power supply connect instruction instead of the power button (38), Brantner teaches, “system may also utilize the power switching device 10 to remotely control the operation of powered device 79 electrically connected to the power switching device 10.” See ¶ 0085. Brantner teaches, “the switch may be configured to be controlled in response to wirelessly communicated commands, as further discussed below.” See ¶ 0051. Brantner teaches, “microcontroller 65 may also be configured to control the switch that may in certain embodiments be manually operated by button 38, and execute wirelessly delivered commands for the switch.” See ¶ 0061.
Brantner, See ¶ 0061.

Consider claim 30, the wireless control method of claim 29, further comprising: listening, at the electronic device, to a first WI-FI frame; and receiving the first WI-FI frame that carries the first control command from the controller, Cho teaches, “[t]he communication modules 122 to 126 may include at least one of a Wireless Local Area Network (WLAN) module 122 (e.g., Wireless Fidelity (WiFi))…” See ¶ 0048. Cho teaches, “if the home device 140 is connected to the home network server 120 by WiFi, the home network server 120 may perform a discovery procedure for a nearby new home device periodically or at the request of the user. Upon detecting the home device 140 through the discovery procedure, the home network server 120 may receive home device information from the detected home device 140” See ¶ 0080.

Consider claim 33, the wireless control method of claim 30, further comprising sending the first WI-FI frame to the first device to instruct the first device to execute an event indicated by the first WI-FI frame after connecting the first device to the power supply, wherein the electronic device is a wireless router, Cho teaches, “[t]he home devices 110 may be configured to communicate with the home network server 120 in  wired/wireless communication scheme, [i.e. a wireless gateway/router] receive a control message sent from the home network server 120, and transmit requested information to the home network server 120.” See ¶ 0035, one of ordinary skilled in the art would know gateway is another name for a router to route date between a plurality of devices 141, 143, and 145 shown in fig. 7. Cho teaches, “a home network server (or a home gateway) 120” See ¶ 0034, i.e. a router. Cho teaches, “[t]he home network server 120 may include communication modules for communicating with the home devices 110 in accordance with the wired/wireless communication scheme, [i.e. a wireless gateway/router] a storage unit for registering and storing information about the home devices 110, and a controller for controlling operations and states of the home devices 110 and collecting and managing necessary information from the home devices 110.” See ¶ 0036. Cho teaches, “[t]he home network server 120 may check identification information and control command for a home device, which are included in the received control message, and control an operation of the identified home device 110 in response to the control command.” See ¶ 0046. Brantner teaches, “bridging functions, as shown in the embodiment illustrated in FIG. 9, the power switching device 10 may serve as a communications bridge, or a relay, between a remote device 70 and a computing device 80. Commands or telemetry from any remote device paired with the power switching device 10 may be translated by firmware in the power switching device 10 (i.e., embedded code in the microcontroller 65) and subsequently transmitted, such as via Wi-Fi or Bluetooth, to an IoT connected computing device, and vice versa. As shown in FIG. 9, remote device 70, depicted as a wireless thermometer, is equipped with, for example, Bluetooth radio for communication 

Consider claim 34, the wireless control method of claim 29, wherein the first control command comprises an infrared signal, Cho teaches, “[t]he home network server 120 may access a wireless network 130b” See ¶ 0038. Cho teaches, “mobile terminal 300 may access the wireless network 130b that includes a wireless access network” See ¶ 0043. Cho teaches, “the home network server 120 may be … using at least one of communication modules 122 to 126. The communication modules 122 to 126 may include at least one of a Wireless Local Area Network (WLAN) module 122 (e.g., Wireless Fidelity (WiFi)), a ZigBee module 123, a Bluetooth module 124, a Near-Field Communication (NFC) module 125, and a wired communication module 126.”  See ¶ 0048. Cho teaches, “the mobile terminal 300 may include at least one of a controller 310, a cellular communication module 320, a sub-communication module 322” See ¶ 0058. Cho teaches, “[t]he sub-communication module 322 may include at least one of a WLAN module 324 and a short-range communication module 326.” See ¶ 0059. Cho teaches, “[t]he short-range communication module 326, under control of the controller, may perform wireless short-range communication between the mobile terminal 300 and the external devices. The type of short-range communication may Infrared Data Association (IrDA), and the like.” See ¶ 0062. Nonetheless, Previously Examiner took an Official Notice to a fact, that it is well known in analogous art for smart phones to transmit a command to home network server in infrared communication medium. Applicant did not challenge the Official Notice. If applicant does not traverse the examiner’s assertion of official notice, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, See MPEP 2144.03 C.

Consider claim 35, most limitations of claim 35 have been addressed in the rejection of claim 29, with respect to an electronic device (120) comprising: a memory (121-2, 121-3) configured to store programming instructions, (Cho teaches, “the home network server 120 may further include at least one of a controller 121, a network interface module 127, a User Interface (UI) 128, and a storage unit 129.” See ¶ 0048. Cho teaches, “controller 121 may include at least one of a Central Processing Unit (CPU) 121-1, a Read-Only Memory (ROM) 121-2 storing a control program for control of the home network server (or the home gateway) 120, and a Random Access Memory (RAM) 121-3 that is used as a memory area for operations performed in the home network server 120.”); and a processor (121-1) coupled to the memory (121-2, 121-3), wherein the programming instructions cause the processor to execute the instruction, (Cho teaches, “[t]he controller 121 may communicate with the home devices 110-1 to 110-n through the communication modules 122 to 126 in response to execution of 

Consider claim 36, the electronic device of claim 35, wherein the programming instructions further cause the processor to be configured to: listen to a first WI-FI frame; and receive the first WI-FI frame that carries the first control command from the controller, See rejection of claim 30.
	
Consider claim 39, the electronic device of claim 36, wherein the electronic device is a wireless router, wherein the programming instructions further cause the processor to be configured to send the first WI-FI frame to the first device to instruct the first device to execute an event indicated by the first WI-FI frame after connecting the first device to the power supply, See rejection of claim 33.

Consider claim 40, the electronic device of claim 35, wherein the first control command comprises any one of an infrared signal, a BLUETOOTH signal, or a WI-FI frame, See rejection of claim 34.

Consider claim 41, every limitation of claim 41 has been addressed above, See rejection of claims 29 and 35.

Consider claim 42, the non-transitory computer program product of claim 41, wherein the computer-executable instructions further cause the electronic device to: See rejection of claim 30.

Consider claim 45, the non-transitory computer program product of claim 42, wherein the computer-executable instructions further cause the electronic device to send the first WI-FI frame to the first device to execute an event indicated by the first WI-FI frame after connecting the first device to the power supply, and wherein the electronic device is a wireless router, See rejection of claim 33.

Consider claim 46, the non-transitory computer program product of claim 41, wherein the first control command comprises any one of an infrared signal, a BLUETOOTH signal, or a WI-FI frame, See rejection of claim 34.

Consider claim 47, the wireless control method of claim 29, wherein the first control command comprises a BLUETOOTH signal, Cho teaches, “mobile terminal 300 may access the wireless network 130b that includes a wireless access network” See ¶ 0043. Cho teaches, “the home network server 120 may be … using at least one of communication modules 122 to 126. The communication modules 122 to 126 may include at least one of a Wireless Local Area Network (WLAN) module 122 (e.g., Wireless Fidelity (WiFi)), a ZigBee module 123, a Bluetooth module 124, a Near-Field Communication (NFC) module 125, and a wired communication module 126.”  See ¶ 0048. Cho teaches, “the mobile terminal 300 may include at least one of a controller 310, a cellular communication module 320, a sub-communication module 322” See ¶ short-range communication module 326.” See ¶ 0059. Cho teaches, “[t]he short-range communication module 326, under control of the controller, may perform wireless short-range communication between the mobile terminal 300 and the external devices. The type of short-range communication may include Bluetooth, ZigBee, Infrared Data Association (IrDA), and the like.” See ¶ 0062. Previously Examiner took an Official Notice to a fact, that it is well known in analogous art for smart phones to transmit a command to home network server in BLUETOOTH communication medium. Applicant did not challenge the Official Notice. If applicant does not traverse the examiner’s assertion of official notice, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, See MPEP 2144.03 C.

Consider claim 48, the wireless control method of claim 29, wherein the first control command comprises a WI-FI frame, Cho teaches, “[t]he communication modules 122 to 126 may include at least one of a Wireless Local Area Network (WLAN) module 122 (e.g., Wireless Fidelity (WiFi)), a ZigBee module 123, a Bluetooth module 124,” See ¶ 0048. Cho teaches, “the mobile terminal 300 may include at least one of a controller 310, a cellular communication module 320, a sub-communication module 322” See ¶ 0058. Cho teaches, “[t]he sub-communication module 322 may include at least one of a WLAN module 324 and a short-range communication module 326.” See ¶ 0059. Cho teaches, “[t]he wireless network 130b may include, for example, a 2nd Generation (2G) rd Generation (3G) cellular communication system, a 4th Generation (4G) communication system, a Long-Term Evolution (LTE) communication system, a World Interoperability for Microwave Access (WiMAX) communication” See ¶ 0043. Previously Examiner took an Official Notice to a fact, that it is well known in analogous art for smart phones to transmit a command to home network server in WiFi communication medium. Applicant did not challenge the Official Notice. If applicant does not traverse the examiner’s assertion of official notice, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, See MPEP 2144.03 C.

Claims 31-32, 37-38, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2018/0375919 A1), in view of Brantner (US 20160209899 A1), and further in view of Goose (US 2014/0306832 A1).
Consider claim 31, the wireless control method of claim 29, further comprising determining, by the electronic device, that the first device is not connected to the power supply when a network connection status of the first device is an unconnected mode, in an analogous art, Goose teaches, “[t]he method may determine a status of the power source based on the operational state of the at least one network device.” See ¶ 0004. Goose teaches, “the server 1012 may monitor whether or not the at least one network device 1108 responds to the network request message 1038 in order to determine the status of the power source based on the operational state of the at least one network device 1008” See ¶ 0051.

It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Cho-Brantner, and discern the power status based on the network status of the device, as suggested by Goose, in an effort to quickly determine the power status of an appliance in a home network. 

Consider claim 32, the wireless control method of claim 29, further comprising determining, using the input apparatus, that the first device is not connected to the power supply, wherein the electronic device (1022) receives, from the input apparatus (1108), power supply status information that indicates that the first device (1108) is not connected to the power supply, Goose teaches, “the server 1012 may monitor whether or not the at least one network device 1108 responds to the network request message 1038 in order to determine the status of the power source based on the operational state of the at least one network device 1008.” See ¶ 0051. Goose teaches, “the client 

Consider claim 37, the electronic device of claim 35, wherein the programming instructions further cause the processor to be configured to determine that the first device is not connected to the power supply when a network connection status of the first device is an unconnected mode, wherein the network connection status is obtained from stored network connection statuses of respective devices, See rejection of claim 31.

Consider claim 38, the electronic device of claim 35, wherein the programming instructions further cause the processor to be configured to determine, using the input apparatus, that the first device is not connected to the power supply, wherein the processor receives, from the input apparatus, power supply status information that indicates that the first device is not connected to the power supply, See rejection of claim 32.

Consider claim 43, the computer program product of claim 41, wherein the computer-executable instructions further cause the electronic device to determine that the first device is not connected to the power supply when a network connection status of the first device is an unconnected mode, wherein the network connection status is See rejection of claim 31.

Consider claim 44, the computer program product of claim 41, wherein the computer-executable instructions further cause the electronic device to determine, using the input apparatus, that the first device is not connected to the power supply, wherein the electronic device receives, from the input apparatus, power supply status information that indicates that the first device is not connected to the power supply, See rejection of claim 32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2017/0019266 A1) Lim et al, teaches, “the smart plug is capable of measuring the power consumptions of the electronic devices connected thereto in both the idle and active states and reporting the state-specific power consumptions to the user.” See ¶ 0006. Lim teaches, “when a state change notification signal is received from an electronic device in a predetermined time period, a group of mapping candidates based on data included in the signal received from the smart plug and information stored in association with the electronic device, and mapping, when one of the candidates is mapped to the smart plug, the corresponding electronic device and the smart plug in the state of being connected to each other.” See ¶ 0011. Lim teaches, “The smart plugs that transmit the data periodically may include the smart plugs 
Salerno (US 2017/0271918 A1) teaches, “method of controlling supply of electrical power, including providing individual electrical power outlets in a network of electrical power outlets with a computer processor having a memory operably connected thereto” See ¶ 0008. Salerno teaches, “[r]emote control of each outlet 14 from a relatively short distance may be achieved by wired or wireless communications within the residence. For example, each outlet may include a wireless communication module 24 and associated hardware 26 to enable the outlet 14 to receive signals and hence information including power supply instructions from a wireless transmitter. Such a transmitter may be in the form of a purpose built wireless transmitter (not shown), or may be a mobile phone 28 or other user device connected to a home wireless network 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Conclusion section, “(US 20170019266 A1) Lim et al.”